Case: 21-20151     Document: 00516267347         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   April 5, 2022
                                  No. 21-20151                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Anthony Prescott,

                                                           Plaintiff—Appellant,

                                       versus

   John Doe, Food Service Manager, Byrd Unit; Steven Miller,
   Warden, Byrd Unit; John Doe, Officer, Byrd Unit; Bryan Collier,
   Executive Director, Texas Department of Criminal Justice,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-4231


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Anthony Prescott, Texas prisoner # 2174108, seeks leave to proceed
   in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C. § 1983
   complaint as frivolous and for failure to state a claim, pursuant to 28 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20151      Document: 00516267347           Page: 2    Date Filed: 04/05/2022




                                     No. 21-20151


   §§ 1915A and 1915(e)(2)(B). By moving in this court to proceed IFP, he is
   challenging the district court’s certification pursuant to 28 U.S.C.
   § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a)(3)(A) that any
   appeal would not be taken in good faith because, for the reasons relied upon
   in the order and judgment, Prescott will not present a nonfrivolous appellate
   issue. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          Before this court, Prescott argues that he is financially eligible to
   proceed IFP and that his appeal is not brought in bad faith, conclusionally
   renewing his claim that the defendants conspired to feed him food tainted
   with a harmful substance with the intent to cause him serious bodily injury,
   in violation of the Eighth Amendment. However, he fails to brief any
   argument addressing the reasons for the district court’s dismissal. His failure
   to identify any error in the district court’s analysis constitutes an
   abandonment of such claims. See Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          The appeal is without arguable merit and is thus frivolous. See Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983). Consequently, the IFP motion is
   DENIED, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.
          The district court’s dismissal of the complaint as frivolous and for
   failure to state a claim and the dismissal as frivolous of this appeal each count
   as a strike under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th
   Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S.
   532, 537 (2015). Prescott has one previous strike. See Prescott v. Abbott,
   801 F. App’x 335, 336 (5th Cir. 2020). He now has three strikes. See
   Coleman, 575 U.S. at 537. Thus, he is now BARRED from proceeding IFP
   in any civil action or appeal filed while he is incarcerated or detained unless
   he is under imminent danger of serious physical injury. See § 1915(g);
   McGarrah v. Alford, 783 F.3d 584, 585 (5th Cir. 2015).              Prescott is




                                          2
Case: 21-20151     Document: 00516267347         Page: 3   Date Filed: 04/05/2022




                                  No. 21-20151


   WARNED that any pending or future frivolous or repetitive filings in this
   court or any court subject to this court’s jurisdiction may subject him to
   additional sanctions.
          MOTION           DENIED;         APPEAL      DISMISSED          AS
   FRIVOLOUS; SANCTION IMPOSED; WARNING ISSUED.




                                       3